Citation Nr: 0520233	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active naval service from November 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection, in 
pertinent part, for hearing loss of the right ear and a low 
back disability.

In September 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in May 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran's right ear hearing loss disability was 
incurred in service.

3.  The veteran's low back disability is not related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).

2.  The criteria for service connection for low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in November 1997, before the enactment of the VCAA.  

Letters dated in February 1998, August 1998, September 1998, 
February 2003, and January 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the February 1998 letter, the RO requested 
that the veteran submit medical evidence to show that his 
claimed condition existed continuously since he was 
discharged from service.  The August 1998 letter informed the 
veteran of the reasons for the denial of his claim for 
service connection for right ear hearing loss and that he had 
been scheduled for a VA examination.  The September 1998 
letter informed the veteran of the medical records that had 
been requested on his behalf.  The February 2003 letter from 
the Board informed the veteran that his medical records were 
needed to adjudicate the claim and that the Board had 
requested his medical records from the Social Security 
Administration (SSA).  In the January 2004 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his conditions were caused by or aggravated 
by service.  This letter informed the veteran of what 
evidence was necessary to substantiate claims for service 
connection.  The letter did not request that he submit any 
evidence in his possession.  However, by this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the February 1999 statement of the case and 
July 1999, April 2002, and March 2005 supplemental statements 
of the case provided guidance regarding the evidence 
necessary to substantiate his claim.  The February 1999 
statement of the case provided the veteran with the 
regulations regarding entitlement to service connection as 
found in 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385.  The 
April 2002 supplemental statement of the case provided the 
veteran VA's duty to assist requirements as found in 
38 C.F.R. § 3.159, which included notice that he was to 
submit any evidence in his possession that pertained to the 
claim.  The September 2003 Board remand also provided 
guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active naval service from November 1970 to 
October 1974.

Audiometric examination performed in September 1970 as part 
of the pre-induction physical examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
5
5
10
--
10


The veteran's service medical records reveal that in May 
1971, he sought treatment for low back pain caused by lifting 
garbage.  The diagnosis was low back strain.  On separation, 
his spine was found to be normal.  In addition, the veteran 
underwent an audiometric examination.  The results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
25
10
X
35
55

The veteran's service personnel records reveal that his 
occupation while in the service was a Fireman.  A career path 
from the Fireman apprenticeship included Boiler Technician.

In May 1985, the veteran underwent a private audiogram 
examination.  However, the results were not interpreted.  
Speech discrimination testing produced scores of 100 percent 
in both ears.

In November 1997, the veteran submitted a claim for service 
connection, in pertinent part, for hearing loss and a lumbar 
back disability.

In April 1998, a VA X-ray of the veteran's spine was 
performed, in which degenerative disc disease with possible 
spondylolysis L5 was found.

In April 1998, the veteran underwent a VA examination for his 
hearing.  He reported that while in the navy, he was exposed 
to very loud noises when he was assigned to the boiler room.  
He had some occupational noise exposure, but reported 
consistent use of ear protection.  An audiogram was performed 
and revealed the following results:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
20
30
30
25
LEFT
15
15
20
50
55
35

Speech discrimination testing produced scores of 92 percent 
for the right ear and 90 percent for the left ear.  The VA 
examiner found hearing to be within normal limits for the 
right ear.

In June 1998, by rating decision, the RO denied the veteran's 
claims for service connection for hearing loss of the right 
ear and low back disability.  For the hearing loss, the RO 
stated that hearing was within normal limits for the right 
ear and did not meet the criteria for a current hearing loss 
disability.  As for the low back disability, the RO found 
that there was no medical evidence that showed continued 
treatment for the veteran's low back disability since 
service.  In addition, he failed to report for the scheduled 
VA orthopedic examination.  The RO did grant service 
connection for hearing loss of the left ear as a result of 
loud noise in service.

In June 1998, a VA magnetic resonance imaging (MRI) of the 
veteran's lumbar spine was performed.  The MRI revealed 
degenerative disc changes with localized loss of disc height 
posteriorly involving L2-3 through L4-5; mild annular disc 
bulge at L3-4 and L4-5 exerting slight mass effect upon the 
dural sac; and right-sided foraminal stenosis at L3-4 and L4-
5 secondary to acquired factors of the disc space and facet 
joints.

In August 1998, the veteran underwent a VA examination of the 
spine, during which he reported lifting heavy loads of food 
while working as a mess cook in 1971 during service.  He 
developed low back pain at this time and was treated with 
analgesics and placed on light duty for approximately 90 
days.  In 1977, he injured his back while shoveling dirt.  
Again in 1988, he injured his back and was told he had 
degenerative disc disease.  The diagnosis after physical 
examination and review of the June 1998 MRI was degenerative 
disc disease.

In August 1998, the veteran submitted releases to allow the 
RO to obtain his private medical records from various 
physicians.

In September 1998, the RO received a response for D.B., M.D. 
that the veteran's records were in another location.  In 
October 1998, L.H., M.D.'s office responded that the records 
were destroyed.  The request for records from Dr. G. was 
returned undeliverable.  J.B., M.D. responded that records 
were no longer available for the veteran.  The veteran did 
not provide an address for Dr. C.

In January 2002, the veteran was seen at a VA outpatient 
medical center for monaural amplification for the right ear.

In November 2002, the Board remanded the case to the RO to 
afford the veteran a VA audiometric examination to determine 
the current level of severity of hearing loss in each ear.

The veteran was scheduled for a VA examination for his 
hearing loss on May 12, 2004.  He failed to report to the 
examination.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Hearing Loss, Right Ear

As for the issue of service connection for hearing loss of 
the right ear, the Board finds that service connection is 
warranted.  As such, 38 C.F.R. § 3.385 dictates what VA 
considers to be a current disability for hearing loss.  
According to the veteran's April 1998 audiogram, the results 
of the examination meet the criteria for a current hearing 
loss disability.  The speech discrimination score for the 
right ear was 92 percent, which is less than the 94 percent 
requirement in 38 C.F.R. § 3.385 (2004).  Although the 
veteran does not have auditory thresholds greater than 40 
decibels at any frequencies and auditory thresholds for only 
two of the frequencies are greater than 26 decibels, only one 
of the requirements of 38 C.F.R. § 3.385 (2004) needs to be 
met for the veteran's hearing loss to be considered a 
disability for VA compensation purposes.  Further, the RO 
granted service connection for hearing loss of the left ear 
because the veteran was exposed to loud noise while working 
in the boiler room in service.  Deducing that the right ear 
would also have been exposed to the same loud noise in 
service, the Board finds that the veteran has a current right 
ear hearing loss disability and that it was incurred in 
service.

As for the issue of service connection for a low back 
disability, the Board finds that service connection is not 
warranted.  According to the medical evidence of record, the 
veteran reported an injury in service to his low back and was 
diagnosed with a low back strain.  Although the veteran 
alleges he was treated for his low back in 1977 and 
thereafter, the medical records documenting those treatments 
were requested by the RO but were not received by the RO for 
various reasons that were outside of the RO's control.  In 
addition, the veteran has failed to report to his scheduled 
VA examinations and has not responded to requests from VA to 
submit any additional medical records.  Further, he has not 
kept VA apprised of his whereabouts.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  The Board does note that the veteran suffered a 
stroke and now has paralysis of the right side.  He may 
therefore be incapacitated at this time.  Taking his current 
medical condition into consideration, if the veteran later 
submits evidence to show a nexus between his current low back 
disability and his in-service injury to the low back, service 
connection for his low back disability may be reconsidered.  
However, considering only the currently provided medical 
evidence, a relationship between the veteran's current 
disability and in-service injury is not shown.  Therefore, 
the preponderance of the evidence does not support the 
veteran's claim for service connection for a low back 
disability.


ORDER

1.  Entitlement to service connection for hearing loss of the 
right ear is granted.

2.  Entitlement to service connection for a low back 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


